This is what is known as a "bastardy proceeding." Appellant was accused, tried, and found guilty of being the father of an illegitimate child of one Myrtle Goss, an unmarried woman.
We do not consider, as being not of importance, questions raised for the first time on appeal as to the sufficiency of the affidavit before the justice of the peace, where the prosecution was begun.
The sole material litigated issue in the case was whether or not appellant was the father of the child in question. In the main, the trial was correctly conducted.
Upon the examination of one Dr. White, a witness called by the state in rebuttal of defendant's testimony, the witness was allowed to describe, over appellant's timely objection, a peculiarity or deformity appearing on the person of one Pink Chandler, the grandfather of appellant. The same witness was allowed, also over appellant's timely objection, to state that, while he knew of no medical authorities that taught that such deformities were transmissible by heredity, yet he knew of none that taught that they were not.
A tendency of the evidence was that the child in this case bore a similar mark. In the admission of this testimony of Dr. White, there was error that we think should cause the judgment to be reversed and the cause remanded. Clearly the last-mentioned testimony tended to prove nothing, and was altogether incompetent or irrelevant, and its admission was, in our opinion, clearly prejudicial.
Other questions, since they will not likely arise on another trial, will not be considered.
Reversed and remanded.